department of the treasury internal_revenue_service washington d c dollar_figure tax_exempt_and_government_entities_division oct u i l xxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx legend taxpayer a ira x xxxxxxxxxxxxx xxxxxxxxxxxxx company xxxxxxxxxxxxx companyc xxxxxxxxxxxxx company e xxxxxxxxxxxxx amount xxxxxxxxxxxx individual m xxxxxxxxxxxx dear xxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested dollar_figure taxpayer a represents that he received a distribution totaling amount d from ira x on date taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to an error committed by company e on date taxpayer a established ira x with company e ira x was invested in a variable_annuity with company b however on date when company e completed company b's transaction forms the type of plan was coded as being non-qualified taxpayer a represents that in he contacted individual m and discussed his intention to rollover ira x into another ira with company c taxpayer a further represents that individual m advised him to first liquidate ira x and rollover the funds from the annuity into an ira account with company c based upon the advice of individual m ira x was liquidated on date amount d was deposited into a non-ira account by company c since the electronic feed from company b identified the funds company b received in as non-qualified taxpayer a first became aware that amount d was not rolled over into another ira as he intended when he received a notice from the internal_revenue_service taxpayer a immediately contacted company c to correct the error and put amount d into a rollover ira in a letter provided by company c it acknowledged that in company e did not identify the proper source of amount d which resulted in amount d being placed into a non-ira account amount d remains in the non-ira account with company c based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers zd1602013 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the sot day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code ------------------------------------- revproc_2003_16 j r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error committed by company e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxx at xxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t2 sincerely yours a m delman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxx
